DETAILED ACTION
This final office action is in response to the amendment filed on 11/01/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 11/01/2020 has been entered. 
Status of Claims
Claims 1 and 7 have been amended. Claims 1-12 are currently pending in the application and have been examined. 
Response to Arguments
Applicant's arguments filed 11/01/2020 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 14 of the remarks the claims at issue require considerably more than merely organizing human activity or performing mental steps. Examiner notes that according to the to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), under the analysis of claims under step 2A of the Alice framework if a claim limitation covers observations or evaluations then it falls within the “mental process” grouping of abstract ideas and if the claims cover commercial or legal interactions then they fall under the “certain methods of organizing human activity” grouping of abstract ideas. See MPEP 2106.04(a).
	Applicant submits on page 14 of the remarks that the claims require among other things a content developer interface, an execution module, a multivariate scoring engine, and that to 
	Applicant submits on page 15 of the remarks that the Office Action has failed to present a prima facia case of ineligibility under Section 101. Examiner respectfully disagrees and notes that a step-by-step eligibility analysis is presented in the instant Office Action.
Claim Rejections 35 U.S.C. § 103:
Applicant submits on page 15 of the remarks that the combination of Kim and Hughes fails to disclose every element of any claim. Examiner respectfully disagrees and notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Applicant submits on page 16 of the remarks that the past performance ratings in Hughes are past performance ratings of content developer skills and that in contrast, embodiments of the present invention do not merely calculate and use past performance ratings of content developers general skill to determine which content developers are eligible to participate. Examiner notes that the content developer skills of Hughes are being used as part of their performance ratings and this interpretation is not entirely different from the present claims in the sense of rating past performance of content developers. 
Applicant submits on page 16 of the remarks that nowhere in Hughes is disclosed or even suggested “allocates shares of the total volume of the defined marketing activity in accordance with the rankings for all of the multiple content developers who contribute content, and also executes at least some of the marketing campaign using content contributed by content developers who have relatively poor ratings for past performances”. Examiner respectfully disagrees; Hughes discloses allocating submissions (i.e. shares) by ranking content developers in at least [0011]. It is also noted that the features upon which applicant relies (i.e., executes at least some of the marketing campaign using content contributed by content developers who have relatively poor ratings for past performances) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant submits on page 17 of the remarks that Kim does not concern, suggest or disclose any method for selecting marketing content. Examiner respectfully disagrees and notes that Kim measures the effect of a marketing campaign on a customer or target client Kim and selects the appropriate market content to be deliver to a client, which is a method of selecting marketing content.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more. 
With respect to claims 1-12, the independent claims (claims 1 and 7) are directed, in part, to a system and a method for selecting and testing marketing content for a business. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-6 are directed to a system which falls under the category of a machine, claims 7-12 are directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a certain method of organizing human activity including commercial or legal interactions in the form of advertising and also directed to a mental process including an observation or evaluation. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed in part to: receiving and storing business attributes; storing records defining a marketing objective and a marketing activity for a marketing plan, a total volume and a time limit for the marketing activity, a defined marketing task, and a classification for the marketing task; receiving and storing multiple versions of the defined marketing task submitted by multiple content developers; calculating for each content developer a past performance rating; receiving and storing a collection of potential customer leads; ranking the plurality of content developers based on past performance; allocating shares of the total volume of the defined marketing activity in accordance with the rankings for said multiple content developers; causing the marketing activity to be executed; tracking and recording responses and non-responses to the executed marketing activity; assigning scores to each version of the defined marketing task; modifying past performance ratings for each content developer; modifying the collection of potential customer leads and repeating the corresponding steps until the specified marketing objective for the marketing plan is met or the specified time limit for the marketing activity expires.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas; Furthermore if a claim limitation covers observations or evaluations then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a “data communications network”, a “system”, a “microprocessor”, a “memory storage area”, a “business interface”, a “content developer interface”, a “leads interface”, an “execution module”, a “response tracker”, a “multivariate scoring engine” to perform the claim steps. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 2 and related text and [0046] to understand that the invention may be implemented in a generic environment that and although [0046] recites: “FIG. 2 shows a high-level block diagram of an exemplary computer network 200, which includes a marketing content selection and execution system 205 configured to operate according to one implementation of the present invention. As shown in FIG. 2, the marketing content selection and execution system 205 typically includes a microprocessor 244, a memory storage area 210 configured to store any number of datasets to be used by the system to solicit, receive, select, execute and test marketing tasks, including a dataset of business info dataset 212, a marketing plan dataset 214, a leads dataset 216, a dataset of marketing task versions 218 and a content developer dataset 220. The marketing content selection and execution system 205 also includes a collection of computer programs or modules, located in volatile memory storage area (or random-access memory), the programs or modules each comprising programming instructions that, when executed by the microprocessor 244, causes the microprocessor 244 to carry out the functions of the system 205 in accordance with the exemplary flow diagrams depicted in FIGs. 3, 4 and 5, which are described in more detail below. For the sake of clarity, the volatile memory storage area (random access memory) is not shown in FIG. 2.” there is not enough description of a specific computer system being used to perform the claimed functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). The claim is directed to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-6, and 8-12 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 2 and 8 (allocating shares of the marketing activity); 3 and 9 (assigning weights to the marketing tasks); 4 and 10 (executing the marketing activity); 5-6, and 11-12 (tracking responses to the marketing tasks) further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign publication KR20110100030 (hereinafter; Kim)  (citations in rejection refer to machine generated English translation by EPO) in view of US Pub. No. 2008/0228681 (hereinafter; Hughes)
Regarding claim 1, Kim discloses:
A system for selecting and testing marketing content for a business using a data communications network, comprising: [e.g. Kim discloses a communications network in at least [0043-0046], [0084] and Fig. 1.]
c) a business interface for receiving and storing a set of business attributes for the business; [e.g. Kim 0068 recites: “Therefore, the marketer is required to make a score determination module to compose the internal information such as the company size, industry group, position, residence, 150, it is possible to obtain a more accurate lead quality.”]
d) a marketing plan dataset, in the memory storage area, comprising records defining a marketing objective and a marketing activity for a marketing plan, a total volume and a time limit for the marketing activity, a defined marketing task for the marketing activity, and a classification for the defined marketing task; [e.g. Kim 0006 recites: “A setting module for receiving condition information providing a series of marketing tools and setting a marketing campaign execution rule; An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs”; “In other words, if a marketing campaign is initiated at a different time and is carried out for a different period of time, the score of the marketing target customer is estimated within the analysis period, the variation in each unit period, and the cost spent for each marketing campaign”] 
g) a leads interface that receives and stores in the memory storage area a collection of potential customer leads; [e.g. Kim 0057 recites: “In addition, the setting module 120 may define a belonging group based on the score ranking of the marketing target customers, or may set a classification criterion so that the grouping can be separately grouped on the basis of the leads of a specific quality. For example, you could define a grouping of targeted marketing customers, such as dividing the lead group by 20% from the top according to the score's ranking, or setting the marketer's product as the product of interest in the online open market . Here, the score may be a score indexed to a potential customer's interest or purchase possibility.” Further; Kim discloses a memory storage area in at least [0046-0049]]
h) an execution module; [e.g. Kim 0006 recites: “An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs”]
i) a response tracker; [e.g. Kim 0006 recites: “According to another aspect of the present invention, there is provided a system for measuring marketing effectiveness, the system comprising: a database storing personal information of a marketing target customer and response information of a marketing campaign of the marketing target customer”]
and j) a multivariate scoring engine; [e.g. Kim 0006 recites: “And an analysis module for determining a ranking of scores and generating analysis results for a plurality of marketing tools for a marketing campaign in consideration of the determined ranking. In addition, the method of the marketing effectiveness measurement system according to another embodiment of the present invention includes setting conditional conditions for providing a marketing campaign by receiving condition information providing a series of marketing tools” Further; 0068 recites: “In the end, the scoring module 150 measures the lead quality of each targeted customer for marketing, that is, the overall level of interest of the marketer's products and services, and measures whether the marketing campaign executed by the marketer's request has produced a real effect.” Further; 0072 recites: “As another example of dividing a group of customers for marketing, a 5-step classification method of a buying cycle (a life cycle from the initial recognition of a customer's brand to becoming a loyal customer for that brand) is possible. For example, based on the basic score, when the marketing target customer indicates some characteristic responses corresponding to each stage of the purchase cycle, the marketer tags the specific responses through the scoring module 150 to score distributions at each stage”]  -3-Atty. Dkt. No. 1850-0012US01 
k) wherein the execution module, the response tracker and the multivariate scoring engine are operable with the microprocessor and the memory storage area to cause the microprocessor to automatically [e.g. Kim 0006 recites: “The execution module may perform any one of an automatic mode in which the marketing tool is automatically executed when an event occurs, and an arbitrary mode in which various marketing tools are selected and executed by issuing commands according to the needs of the marketer.” Further; Kim discloses a memory storage area in at least [0046-0049]]
 (iii) trigger execution of the marketing activity against the collection of potential customer leads using said allocation of shares for the multiple versions of the defined marketing task, [e.g. Kim 0057 recites: “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property. For example, depending on the ranking of the score, it is possible to define a group that classifies targeted customers who have performed a specific action, such as dividing a lead group by 20% from the top or designating a marketer's product as an interest product in an online open market. Here, the score may be a score that indexes the interest or purchaseability of a potential customer.”]
(iv) track responses and non-responses to the executed marketing activity by the collection of customer leads, [e.g. Kim 0066-0067 recite: “The score determination module 150 determines the increase or decrease of the score applied with the differential weight based on the information stored in the database 110 by observing the reaction of the individual marketing target customer by the tracking module 140 and then increasing or maintaining the score. Is stored in the database 110. For example, if a marketing target customer has opened a marketer's promotional email, clicks on a specific link in it, accesses the microsite and creates and submits personal information to participate in the event, schedules the telemarketer's call. In the case of responding over time or expressing interest in a product or service, the score determination module 150 adds a preset score. On the other hand, if there is no response to active, preemptive purchasing activities or various marketing campaigns for a certain period of time, specifically, twice the average purchasing cycle, the lead quality of the corresponding marketing target customer will be degraded or disappeared. The score can be deducted. Lead quality means the possibility of conversion to a purchasing customer.”]
(v) assign scores to the versions of the defined marketing task used to execute the marketing activity based on a predefined success or failure criterion for the responses and non-responses, [e.g. Kim 0006 recites: “The setting module sets scores to be given in correspondence with the response type and degree of the marketing target customer for each marketing tool, sets classification criteria for grouping based on the score ranking of the marketing target customers, or executes the marketing tool. If the reaction of the customer to be marketed does not appear above a certain level, a marketing tool and other marketing tools can be set.” Further; 0056 recites: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction. For example, if you click on the general information link in the email webzine that marketers send to individual marketing target customers, you get 0.5 points, or if you click the link to view specific information about products and services or sellers, you get 1.0 points, out. Scores for various responses such as 0.3 points for simple responses to Bound TM, 0.6 points for listening to the telemarketer's description for at least 10 seconds after the response, and 1.0 points for requesting detailed information about the marketer's products and services.”]
(vi) invoke the past performance calculator to re-calculate and adjust the past performance ratings for each content developer in the plurality of content developers based on the scores assigned to each version of the defined marketing task used in the execution of the marketing activity, [e.g. Kim 0078 recites: “The reporting module 170 summarizes and reports various analysis results such as changes in scores and rankings of target customers for marketing and contributions that marketing campaigns have contributed to the company's product and service sales in the form of tables or charts according to the needs of marketers.” Examiner notes that the changes in score are being interpreted as the re-calculated past performance.]
(vii) invoke the leads interface to modify the collection of potential customer leads, [e.g. Kim 0057-0058 recites: “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property. For example, depending on the ranking of the score, it is possible to define a group that classifies targeted customers who have performed a specific action, such as dividing a lead group by 20% from the top or designating a marketer's product as an interest product in an online open market. Here, the score may be a score that indexes the interest or purchaseability of a potential customer. In addition, the setting module 120 may set a marketing tool to be changed when a reaction of a marketing target customer to a marketing tool executed by the execution module 130, which will be described later, shows a reaction below a certain criterion, and further executed in order It is possible to set up multiple marketing tools.”]
(viii) repeat steps (k)(i) through (k)(vii) until the specified marketing objective for the marketing plan is met or the specified time limit for the marketing activity expires. [e.g. Kim 0096 recites: “As a result of the determination in step S114, if an additional marketing tool is not executed to the same marketing target customer, it is determined whether to execute the marketing tool again by adding another marketing target customer (S116). As a result of the determination in step S116, when another marketing target customer is added and the marketing tool is re-executed, the process moves to step S101 described above, and the personal information of the target marketing target customer is input and stored in the database 110. As a result of the determination in step S116, if another marketing target customer is not added and the marketing tool is not executed, the process moves to step S105 described above to determine whether an event meeting the marketing campaign execution rule has been issued.”]
Although Kim discloses a system for selecting and testing marketing content for a business, Kim does not specifically disclose using a microprocessor and a memory storage area to receive and store marketing tasks from multiple content developers and calculate a past performance rating. However, Hughes discloses the following limitations:
a) a microprocessor; [e.g. Hughes 0020 recites: “Referring to FIG. 1, in one embodiment, a distributed content development system 101 includes at least one server 104, and at least one client 108, 108', 108'', generally 108. As shown, the distributed content development system includes three clients 108, 108', 108'', but this is only for exemplary purposes, and it is intended that there can be any number of clients 108. The client 108 is preferably implemented as software running on a personal computer (e.g., a PC with an INTEL processor or an APPLE MACINTOSH) capable of running such operating systems as the MICROSOFT WINDOWS family of operating systems from Microsoft Corporation of Redmond, Wash., the MACINTOSH operating system from Apple Computer of Cupertino, California, and various varieties of Unix, such as SUN SOLARIS from SUN MICROSYSTEMS, and GNU/Linux from RED HAT, INC. of Durham, N.C. (and others).”]
b) a memory storage area; [e.g. Hughes 0025 recites: “The servers 104 interact with clients 108. The server 104 is preferably implemented on one or more server class computers that have sufficient memory, data storage, and processing power and that run a server class operating system (e.g., SUN Solaris, GNU/Linux, and the MICROSOFT WINDOWS family of operating systems).”]
e) a content developer interface that receives multiple versions of the defined marketing task submitted by multiple content developers, respectively; [e.g. Hughes 0009 recites: “In general, another aspect of the invention relates to a system for implementing the methods just described. The system includes a communications module for electronically distributing requirements for content to a distributed community of content developers and receiving submissions from each of a subset of the community of content developers in response to the requirements.” Further; 0037 recites: “One or more of the content developers in the community 212 creates a submission in response to the requirements described in the specification. Once completed, the submission(s) are communicated to, and received at the server 104 (STEP 312).”]
f) a past performance calculator that calculates, for each content developer among said multiple content developers, a past performance rating for a previous marketing task having the same classification as said defined marketing task; [e.g. Hughes 0044 recites: “The recipients of the specification can be selected by various means. In some embodiments, members of the community may have expressed interest in participating in a content development project, whereas in some cases the individuals are selected based on previous performances in content development competitions, prior development projects, or other methods of measuring the skill of a content developer. For example, the members of the distributed community of content developers may be content developers who have previously participated in a competition, or (e.g., in the case of software designs) an on-line programming and/or coding and/or component design competition, or (e.g., in the case of other content) have demonstrated or claimed relevant expertise. In such a case, the skills of the participants may have been rated according to their performance, either individually, as a team, or in relation to others, and the ratings may be used to determine which content developers are eligible to receive notification of a new specification or respond to a notification.”]
(i) rank the plurality of content developers who have submitted versions of the defined marketing task based on the past performance ratings for each content developer in said plurality of content developers and store the ranks in the memory storage area, [e.g. Hughes 0010 recites: “In one embodiment of this aspect of the invention, the system further includes a rating engine for rating the skills of the members of the distributed community of content developers.” Further; 0038 recites: “The facilitator 400 can be any individual, group, or entity capable of performing the functions described here. In some cases, the facilitator 400 can be selected from the distributed community of content developers 208 based on, for example, success with previously submitted content and/or achieving a high ranking.” Further; 0044 recites: “The recipients of the specification can be selected by various means. In some embodiments, members of the community may have expressed interest in participating in a content development project, whereas in some cases the individuals are selected based on previous performances in content development competitions, prior development projects, or other methods of measuring the skill of a content developer. For example, the members of the distributed community of content developers may be content developers who have previously participated in a competition, or (e.g., in the case of software designs) an on-line programming and/or coding and/or component design competition, or (e.g., in the case of other content) have demonstrated or claimed relevant expertise. In such a case, the skills of the participants may have been rated according to their performance, either individually, as a team, or in relation to others, and the ratings may be used to determine which content developers are eligible to receive notification of a new specification or respond to a notification.” Hughes discloses a memory storage area in at least [0025]]
(ii) allocate shares of the total volume of the defined marketing activity in accordance with the ranks of said multiple content developers stored in the memory storage area, [e.g. Hughes 0011 recites: “For example, in one embodiment, the first voting method is a prediction voting method, in which voters are asked to select five (5) submissions out of a predetermined number (e.g., 50) and rank them based on which submissions they think other voters also will rank as the highest. In short, voters are asked to predict which submissions will rank the highest, and in what order. A selected number of high scorers from the prediction vote are then entered in a second contest where voters are asked to rank the finalists from best to worst. A method such as the Schulze Method may be used to determine the winner.” Hughes discloses a memory storage area in at least [0025]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system for selecting and testing marketing content for a business of Kim with the method of receiving content submissions from multiple developers in order to quickly and efficiently develop content (i.e. advertising design) that will be received positively by their target audience (Hughes [0004-0005]). 
Regarding claims 2 and 8, 
The system of claim 1, wherein the execution module is operable with the microprocessor to allocate; the method of claim 7, further comprising the step of allocating the shares of the total volume of the defined marketing activity so that the largest share of the total volume of the marketing activity is filled by a version of the defined marketing task contributed by a content developer with the best ranking, and the second largest share of the total volume of the marketing activity will be filled by a version of the defined marketing task contributed by a content developer with the second best ranking. [e.g. Kim 0106-0107 recites: “When the analysis result of the determination in step S205 is the financial analysis mode, the analysis module 160 analyzes the effect of each campaign on sales generated as a result of a plurality of marketing campaigns (S213). In addition, the analysis module 160, if a plurality of different marketing campaigns are started at different times and progressed for different periods, whether the score of the customer to be marketed fluctuates within the period to be analyzed or not, the variation width during each unit period And, you can divide the allocation ratio of each marketing campaign by comprehensively calculating the cost, etc. for each marketing campaign, so that you can truly evaluate the success of each campaign and the collective success of multiple campaigns. Return on investment (ROI), unit marketing cost for individual marketing target customers responding to specific campaigns, unit marketing return for individual marketing target customers, individual marketing targets in the top group on the purchase cycle or score ranking It is possible to extract the unit marketing cost for the customer. In this embodiment, although the analysis mode is described as operating in any one of the ranking mode, grouping mode, fluctuation analysis mode, and financial analysis mode, a plurality of modes selected according to a marketer's request or all the above-described modes are executed.”]
Regarding claims 5 and 11,
The system of claim 1, wherein the response tracker tracks and records; the method of claim 7, further comprising tracking and recording for each version of the defined marketing task: a) a tally of positive responses received in response to said each version of the defined marketing task, or b) a tally of negative responses received in response to said each version of the defined marketing task, or c) a tally of non-responses for said each version of the defined marketing task, or d) a tally of mouse clicks on an element of said each version of the defined marketing task, or e) a tally of customer inquiries received in response to said each version of the defined marketing task, or f) a tally of website visits attributable to said each version of the defined marketing task, or -6-Atty. Dkt. No. 1850-0012US01 g) a tally of registration forms received from potential customers in response to said each version of the defined marketing task, or h) a tally of physical visits by potential customers attributable to said each version of the defined marketing task, or i) a tally of product or service orders received in response to said each version of the defined marketing task, or j) a tally of requests to be added to a distribution list in response to said each version of the defined marketing task, or k) a tally of requests to be removed from a distribution list in response to said each version of the defined marketing task, or 1) a tally of social media platform likes received in response to said each version of the defined marketing task, or m) a tally of email messages received in response to said each version of the defined marketing task, or n) a tally of telephone calls received in response to said each version of the defined marketing task, or o) any combination of two or more of the tallies described in this claim. [e.g. Kim 0078-0079 recite: “The reporting module 170 summarizes and reports various analysis results such as changes in scores and rankings of target customers for marketing and contributions that marketing campaigns have contributed to the company's product and service sales in the form of tables or charts according to the needs of marketers. It functions. The reporting module 170 queries the list of marketing target customers stored in the database 110, their response form, scores, and rankings, edits and analyzes various meaningful data analyzed according to the convenience of the marketer, such as a table or bar graph, a circular graph, Outputs in the form of various charts such as linear graphs, area and jet graphs, donut graphs, stock graphs, and defense graphs.” Examiner notes that a tally is represented by a table or graph.” Further; 0092 recites: “Responses from marketing target customers include whether they respond to a single marketing tool or multiple responses to multiple marketing tools (for example, opening an email and participating in an online event). For example, clicking a link in an email, Visit the phone or website using the phone number shown in the DM, press the specific number of TM City Receiver or respond by voice, fill out and submit at least a part of the web form, access a specific link in the landing page, attend at least a certain level of online events , Webinar participation / voting, exhibition entry / subsidiary, exhibition attendance / question / request.”]
Regarding claims 6 and 12,
The system of claim 5, wherein the multivariate scoring engine calculates and assigns; the method of claim 11, further comprising calculating and assigning scores to each version of the defined marketing task based on the tallies tracked and recorded by the response tracker and the predefined success or failure criterion. [e.g. Kim 0084-0085 recites: “Next, the setting module 120 of the marketing effectiveness measurement system 100 receives the condition information for the marketing campaign from the marketer terminal 300 that has established a communication connection through the network 200 to set the marketing campaign execution rule ( S103). Marketing campaign implementation rules include, for example, a workflow for sending a reminder before an event, requesting additional materials for a product / service over the Internet or by telephone, and automatically sending data to the customer via email or DM, marketing for each marketing tool Score according to the response type and degree of the target customer, distribution ratio between grades according to the score ranking, or classification criteria classified based on the lead of a specific property, and the second and third provided when the response of the executed marketing tool is below a certain standard Marketing tools, and the like. The setting module 120 is, for example, at the request of a marketer or operator, for example, 0.5 point for clicking a general information link in an email webzine, 1.0 point for clicking a product / service or seller information link, 0.5 for responding to an outbound TM In the case of expressing interest in points and products / services, it can be set to 1.0 points, etc., and set as a lead group of A ~ E grade by 20% to 20%, or designate its products as products of interest in the online open market. Classification criteria can be set to distinguish between them.” Further; 0097 recites: “As a result of the determination in step S113, when the customer to be marketed shows a response of a predetermined criterion or higher, the score determination module 150 of the marketing effectiveness measurement system 100 is configured by the setting module 120 for the individual marketing target customer for which the marketing campaign was executed. A score corresponding to the reaction type and degree is given by referring to the set score (S115).” Further; 0106 recites: “When the analysis result of the determination in step S205 is the financial analysis mode, the analysis module 160 analyzes the effect of each campaign on sales generated as a result of a plurality of marketing campaigns (S213).”]
Regarding claim 7,
A method for selecting and testing marketing content for a marketing plan for a business the method comprising the steps of: a) receiving and storing in the memory storage area on a data communications network, a set of business attributes for the business; [e.g. Kim 0068 recites: “Therefore, the marketer is required to make a score determination module to compose the internal information such as the company size, industry group, position, residence, 150, it is possible to obtain a more accurate lead quality.” Further; Kim discloses a communications network in at least [0043-0046], [0084] and Fig. 1.]
b) storing in the memory storage area records defining a marketing objective and a marketing activity for the marketing plan, a total volume and a time limit for the marketing activity, a defined marketing task for the marketing activity, and a classification for the defined marketing task; [e.g. Kim 0006 recites: “A setting module for receiving condition information providing a series of marketing tools and setting a marketing campaign execution rule; An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs”; “In other words, if a marketing campaign is initiated at a different time and is carried out for a different period of time, the score of the marketing target customer is estimated within the analysis period, the variation in each unit period, and the cost spent for each marketing campaign”]
e) receiving and storing in the memory storage area a collection of potential customer leads; [e.g. Kim 0057 recites: “In addition, the setting module 120 may define a belonging group based on the score ranking of the marketing target customers, or may set a classification criterion so that the grouping can be separately grouped on the basis of the leads of a specific quality. For example, you could define a grouping of targeted marketing customers, such as dividing the lead group by 20% from the top according to the score's ranking, or setting the marketer's product as the product of interest in the online open market . Here, the score may be a score indexed to a potential customer's interest or purchase possibility.”]
4-Atty. Dkt. No. 1850-0012US01 h) with the microprocessor, causing the marketing activity to be executed against the collection of customer leads using said allocation of shares for the multiple versions of the defined marketing task; [e.g. Kim 0057 recites: “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property. For example, depending on the ranking of the score, it is possible to define a group that classifies targeted customers who have performed a specific action, such as dividing a lead group by 20% from the top or designating a marketer's product as an interest product in an online open market. Here, the score may be a score that indexes the interest or purchaseability of a potential customer.”]
i) with the microprocessor, tracking and recording in the memory storage area responses and non-responses to the executed marketing activity by potential customers in the collection of customer leads; [e.g. Kim 0066-0067 recite: “The score determination module 150 determines the increase or decrease of the score applied with the differential weight based on the information stored in the database 110 by observing the reaction of the individual marketing target customer by the tracking module 140 and then increasing or maintaining the score. Is stored in the database 110. For example, if a marketing target customer has opened a marketer's promotional email, clicks on a specific link in it, accesses the microsite and creates and submits personal information to participate in the event, schedules the telemarketer's call. In the case of responding over time or expressing interest in a product or service, the score determination module 150 adds a preset score. On the other hand, if there is no response to active, preemptive purchasing activities or various marketing campaigns for a certain period of time, specifically, twice the average purchasing cycle, the lead quality of the corresponding marketing target customer will be degraded or disappeared. The score can be deducted. Lead quality means the possibility of conversion to a purchasing customer.”]
j) with the microprocessor, assigning scores to each version of the defined marketing task used to execute the marketing activity based on a predefined success or failure criterion, [e.g. Kim 0006 recites: “The setting module sets scores to be given in correspondence with the response type and degree of the marketing target customer for each marketing tool, sets classification criteria for grouping based on the score ranking of the marketing target customers, or executes the marketing tool. If the reaction of the customer to be marketed does not appear above a certain level, a marketing tool and other marketing tools can be set.” Further; 0056 recites: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction. For example, if you click on the general information link in the email webzine that marketers send to individual marketing target customers, you get 0.5 points, or if you click the link to view specific information about products and services or sellers, you get 1.0 points, out. Scores for various responses such as 0.3 points for simple responses to Bound TM, 0.6 points for listening to the telemarketer's description for at least 10 seconds after the response, and 1.0 points for requesting detailed information about the marketer's products and services.”]
k) with the microprocessor, modifying the past performance ratings for each content developer in the plurality of content developers based on the scores assigned to each version of the defined marketing task used in the execution of the marketing activity, [e.g. Kim 0078 recites: “The reporting module 170 summarizes and reports various analysis results such as changes in scores and rankings of target customers for marketing and contributions that marketing campaigns have contributed to the company's product and service sales in the form of tables or charts according to the needs of marketers.” Examiner notes that the changes in scores are being interpreted as the modified ratings.]
l) with the microprocessor, modifying the collection of potential customer leads, [e.g. Kim 0057-0058 recites: “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property. For example, depending on the ranking of the score, it is possible to define a group that classifies targeted customers who have performed a specific action, such as dividing a lead group by 20% from the top or designating a marketer's product as an interest product in an online open market. Here, the score may be a score that indexes the interest or purchaseability of a potential customer. In addition, the setting module 120 may set a marketing tool to be changed when a reaction of a marketing target customer to a marketing tool executed by the execution module 130, which will be described later, shows a reaction below a certain criterion, and further executed in order It is possible to set up multiple marketing tools.”] 
and m) repeating steps (f) through (1) until the specified marketing objective for the marketing plan is met or the specified time limit for the marketing activity expires. [e.g. Kim 0096 recites: “As a result of the determination in step S114, if an additional marketing tool is not executed to the same marketing target customer, it is determined whether to execute the marketing tool again by adding another marketing target customer (S116). As a result of the determination in step S116, when another marketing target customer is added and the marketing tool is re-executed, the process moves to step S101 described above, and the personal information of the target marketing target customer is input and stored in the database 110. As a result of the determination in step S116, if another marketing target customer is not added and the marketing tool is not executed, the process moves to step S105 described above to determine whether an event meeting the marketing campaign execution rule has been issued.”]
Although Kim discloses a system for selecting and testing marketing content for a business, Kim does not specifically disclose using a microprocessor and a memory storage area to receive and store marketing tasks from multiple content developers and calculate a past performance rating. However, Hughes discloses the following limitations:
using a microprocessor [e.g. Hughes 0020 recites: “Referring to FIG. 1, in one embodiment, a distributed content development system 101 includes at least one server 104, and at least one client 108, 108', 108'', generally 108. As shown, the distributed content development system includes three clients 108, 108', 108'', but this is only for exemplary purposes, and it is intended that there can be any number of clients 108. The client 108 is preferably implemented as software running on a personal computer (e.g., a PC with an INTEL processor or an APPLE MACINTOSH) capable of running such operating systems as the MICROSOFT WINDOWS family of operating systems from Microsoft Corporation of Redmond, Wash., the MACINTOSH operating system from Apple Computer of Cupertino, California, and various varieties of Unix, such as SUN SOLARIS from SUN MICROSYSTEMS, and GNU/Linux from RED HAT, INC. of Durham, N.C. (and others).”]
and a memory storage area, [e.g. Hughes 0025 recites: “The servers 104 interact with clients 108. The server 104 is preferably implemented on one or more server class computers that have sufficient memory, data storage, and processing power and that run a server class operating system (e.g., SUN Solaris, GNU/Linux, and the MICROSOFT WINDOWS family of operating systems).”]
c) receiving and storing in the memory storage area multiple versions of the defined marketing task submitted by multiple content developers, respectively: [e.g. Hughes 0009 recites: “In general, another aspect of the invention relates to a system for implementing the methods just described. The system includes a communications module for electronically distributing requirements for content to a distributed community of content developers and receiving submissions from each of a subset of the community of content developers in response to the requirements.” Further; 0037 recites: “One or more of the content developers in the community 212 creates a submission in response to the requirements described in the specification. Once completed, the submission(s) are communicated to, and received at the server 104 (STEP 312).”] 
d) calculating with the microprocessor, for each content developer among said multiple content developers, a past performance rating for a previous marketing task having the same classification as said defined marketing task; [e.g. Hughes 0044 recites: “The recipients of the specification can be selected by various means. In some embodiments, members of the community may have expressed interest in participating in a content development project, whereas in some cases the individuals are selected based on previous performances in content development competitions, prior development projects, or other methods of measuring the skill of a content developer. For example, the members of the distributed community of content developers may be content developers who have previously participated in a competition, or (e.g., in the case of software designs) an on-line programming and/or coding and/or component design competition, or (e.g., in the case of other content) have demonstrated or claimed relevant expertise. In such a case, the skills of the participants may have been rated according to their performance, either individually, as a team, or in relation to others, and the ratings may be used to determine which content developers are eligible to receive notification of a new specification or respond to a notification.”]
f) with the microprocessor, ranking the plurality of content developers who have submitted versions of the defined marketing task based on the past performance ratings for each content developer in said plurality of content developers; [e.g. Hughes 0010 recites: “In one embodiment of this aspect of the invention, the system further includes a rating engine for rating the skills of the members of the distributed community of content developers.” Further; 0038 recites: “The facilitator 400 can be any individual, group, or entity capable of performing the functions described here. In some cases, the facilitator 400 can be selected from the distributed community of content developers 208 based on, for example, success with previously submitted content and/or achieving a high ranking.” Further; 0044 recites: “The recipients of the specification can be selected by various means. In some embodiments, members of the community may have expressed interest in participating in a content development project, whereas in some cases the individuals are selected based on previous performances in content development competitions, prior development projects, or other methods of measuring the skill of a content developer. For example, the members of the distributed community of content developers may be content developers who have previously participated in a competition, or (e.g., in the case of software designs) an on-line programming and/or coding and/or component design competition, or (e.g., in the case of other content) have demonstrated or claimed relevant expertise. In such a case, the skills of the participants may have been rated according to their performance, either individually, as a team, or in relation to others, and the ratings may be used to determine which content developers are eligible to receive notification of a new specification or respond to a notification.”]
g) with the microprocessor, allocating shares of the total volume of the defined marketing activity in accordance with the rankings for said multiple content developers: [e.g. Hughes 0011 recites: “For example, in one embodiment, the first voting method is a prediction voting method, in which voters are asked to select five (5) submissions out of a predetermined number (e.g., 50) and rank them based on which submissions they think other voters also will rank as the highest. In short, voters are asked to predict which submissions will rank the highest, and in what order. A selected number of high scorers from the prediction vote are then entered in a second contest where voters are asked to rank the finalists from best to worst. A method such as the Schulze Method may be used to determine the winner.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system for selecting and testing marketing content for a business of Kim with the method of receiving content submissions from multiple developers in order to quickly and efficiently develop content (i.e. advertising design) that will be received positively by their target audience (Hughes [0004-0005]). 
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hughes and further in view of US Pub. No. 2009/0248513 (hereinafter; Aggarwal).
Regarding claim 4 and 10, although Kim discloses selecting and testing marketing content for a business, Kim does not specifically disclose allocating the marketing tasks based on ranking. However, Aggarwal discloses the following limitations:
The system of claim 1, wherein: a) the records in the marketing plan specify a marketing channel for executing the marketing activity; [e.g. Aggarwal 0017 recites: “In some implementations, a publisher 106 can combine the requested content with one or more of the advertisements provided by the system 104. This combined page content 109 and advertisements can be sent to the user device 108 that requested the content (e.g., user device 108a) as page content 111 for presentation in a viewer (e.g., a browser or other content display system). The publisher 106 can transmit information about the advertisements back to the advertisement management system 104, including information describing how, when, and/or where the advertisements are to be rendered (e.g., in HTML or JavaScript.TM.).”]
and b) the system further comprises a marketing channel interface configured to direct the execution of the marketing activity to the specified marketing channel. [e.g. Aggarwal 0017 recites: “Advertisements can also be provided to the publishers 106. For example, one or more publishers 106a and/or 106b can submit advertisement requests for one or more advertisements to the system 104. The system 104 responds by sending the advertisements to the requesting publisher 106a or 106b for placement on one or more of the publisher's web properties (e.g., websites and other network-distributed content). The advertisements can include embedding links landing pages, e.g., pages on the advertisers' 102 websites, that a user is directed to when the user clicks an ad presented on a publisher website.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system for selecting and testing marketing content for a business of Kim with the advertisement allocation based on performance metrics to determine co-performance measurements for a plurality of content items of Aggarwal to help select a set of content items for presentation to a viewer (Aggarwal abstract). 
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hughes, further in view of US Pub. No. 2011/0295628 (hereinafter; Priyadarshan) and further in view of US Pat. No. 6,993,503 (hereinafter; Heissenbuttel)
Regarding claims 3 and 9, although Kim discloses selecting and testing marketing content for a business, Kim does not specifically disclose assigning different weights based on a random number generator. However, Heissenbuttel discloses the following limitations:
The system of claim 1, wherein; the method of claim 7, further comprising: a) the system further comprises a random number generator; [e.g. Heissenbuttel Col. 15, Lines 18-31 recite: “For instance, the identified sellers or entities may be ranked by their respective market share in the relevant market ("relevant market share") and the first-look opportunity may be allocated, for example, using a conventional random number generator (not shown) weighted to reflect each seller or entity's relevant market share to randomly allocate the first-look opportunity to satisfy the CPO (Conditional Purchase Offer) to the identified entities.”]
(iii) using a random number generated by the random number generator to select for execution one or more of the weighted versions of the defined marketing tasks in the pick dictionary; [e.g. Heissenbuttel Col. 15, Lines 18-41 recites: “The CPO management system 100 thereafter ranks the identified sellers or entities based upon a predetermined criteria or metrics (e.g., market share, first-look bind rate, performance, preference, etc.) and allocates a first-look opportunity to satisfy the CPO to one of the identified sellers or entities based upon that predetermined criteria. For instance, the identified sellers or entities may be ranked by their respective market share in the relevant market ("relevant market share") and the first-look opportunity may be allocated, for example, using a conventional random number generator (not shown) weighted to reflect each seller or entity's relevant market share to randomly allocate the first-look opportunity to satisfy the CPO to the identified entities. The random number generator may assign numbers (e.g., from 1 to 100) to sellers or entities based on relevant market share (i.e., a seller or entity with 43% relevant market share would be assigned 43 of 100 numbers) and then randomly selecting a number (e.g., from 1 to 100) to assign the first-look opportunity to satisfy the CPO to the seller or entity associated with that number. Over time, the number of first-look opportunities given to any particular seller or entity will approximate that entity's relevant market share, notwithstanding that the allocation is randomly distributed.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system for selecting and testing marketing content and tasks for a business of Kim with the random number generator of Heissenbuttel in order to assign weights to market share of entities and allocate market opportunities based upon identified criteria (Heissenbuttel Col 15, Lines 18-20). 
Although Kim discloses selecting and testing marketing content for a business, Kim does not specifically disclose assigning different weights to different marketing tasks or selecting marketing tasks based on the assigned weights. However, Priyadarshan discloses the following limitations:
and b) the execution module is operable with the microprocessor to allocate the shares by (i) assigning weights to the versions of the defined marketing tasks in accordance with the rankings of the plurality of content developers, [e.g. Priyadarshan 0042 recites: “In the various embodiments, these scores can be combined in a variety of ways. For example, weights can be defined for each of the scores and the weighted sum of the scores can be used to obtain the queue adjustment factor for an invitational content of interest.”]
(ii) populating a pick dictionary with the versions of the defined marketing tasks in accordance with the assigned weights, and [e.g. Priyadarshan 0017 recites: “The present system and method is particularly useful for assembling and delivering content packages to the user terminals, where an invitational content from secondary content providers, such as advertisements, announcements, and other types of propaganda and inducements, is selected for the content package is based on past user interactions with invitational content.”]
c) whereby, over multiple executions of the marketing activity, a defined marketing task contributed by a content developer having the best past performance rating is more likely to have his or her version of the defined marketing task selected for execution -5-Atty. Dkt. No. 1850-0012US01 more times than a content developer having a relatively lower past performance rating. [e.g. Priyadarshan 0053 recites: “For example, the user interface and UI module 230 can be used to specify any of the parameters, weights, or any other variables for the systems and methods described herein. In another example, the user interface can also be user to view, analyze, and/or modify any final or intermediate results or data generated by any of the systems and methods described herein. In yet another example, the user interface and UI module 230 can also provide a reporting/analysis interface area designed for mining/analyzing performance of content from the secondary providers in terms of CTR, eCPM, cost measures, revenue measures, etc. Additionally, UI module 230 can be configured to sends notifications and alerts to users associated with primary content providers 210 (via email, messaging, etc.) when a campaign runs low, a budget runs low, or any other event of interest occurs. Additionally, the UI module 230 can also send daily/weekly/monthly reports of campaign delivery performance and suggestions for optimization to the content providers 210 and 214.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system for selecting and testing marketing content for a business of Kim with the weighting factors of Priyadarshan in order to improve audience targeting based on performance history of invitational content such as advertisements (Priyadarshan abstract). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683